

116 S3691 IS: Stop Sending American Taxpayer Money To Governments Controlled By Terrorists Act of 2020
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3691IN THE SENATE OF THE UNITED STATESMay 12, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit the provision of United States Government assistance to any Lebanese government that is influenced or controlled by Hezbollah.1.Short titleThis Act may be cited as the Stop Sending American Taxpayer Money To Governments Controlled By Terrorists Act of 2020.2.Prohibition of assistance to entities controlled or influenced by HezbollahNotwithstanding the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) and section 23 of the Arms Export Control Act (22 U.S.C. 2763), the United States Government may not provide assistance to any Lebanese government—(1)of which Hezbollah is a member;(2)over which Hezbollah exercises undue influence; or(3)in which a ministry, agency, or instrumentality of that government is effectively controlled by Hezbollah.